DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant filed a response dated 7/21/2022 in which Applicant provisionally elected Invention III (Claims 82-91) with traverse because the inventions listed in Groups I, II, and III overlap in scope.  Examiner finds Applicant’s arguments persuasive.  Examiner withdraws the restriction and thus the claims 1-5, 19, 22-26, 32-39, 43, 48-52, 55, 60, 70-72, and 82-91 are pending in the application.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 19, 22-26, 32-39, 43, 48-52, 55, 60, 70-72, and 82-91 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of transferring an interest in a commodity without significantly more. 
Examiner has identified claim 1 as the representative claim that describe the invention presented in independent claims 1, 39, 43, and 72.
Claim 1 is directed to a method, which is one of the statutory categories of invention (Step 1: YES).
The claim 1 recites a series of steps, e.g., receiving, via a first graphical user interface (GUI) from a seller, an ask price for a quantity of a commodity material, denominated in a first currency; receiving, via a second GUI from a buyer, a bid price for the quantity of the commodity material, denominated in a second currency; determining that the ask price and the bid price meet a match criterion; receiving a first cryptocurrency transaction corresponding to the bid price from a buyer electronic wallet into a transaction electronic wallet; transmitting a second cryptocurrency transaction corresponding to the ask price from the transaction electronic wallet to a seller electronic wallet; issuing a distributed ledger token corresponding to the quantity of the commodity material; and transmitting the distributed ledger token to the buyer electronic wallet.  These limitations (with the exception of italicized limitations) describe the abstract idea of transferring an interest in a commodity, which may correspond to fundamental economic practices or principles.  The additional limitations of a graphical user interface, cryptocurrency, electronic, and a distributed ledger token do not necessarily restrict the claim from reciting an abstract idea.  Thus, the claim 1 recites an abstract idea (Step 2A, Prong One: YES).
This judicial exception is not integrated into a practical application because the additional limitations of a graphical user interface, cryptocurrency, electronic, and a distributed ledger token result in no more than simply applying the abstract idea using generic computer elements (MPEP 2106.05(f)).  The additional limitations are not more than mere instructions to apply the exception using a generic computer component.  Thus, the additional limitations of a graphical user interface, cryptocurrency, electronic, and a distributed ledger token are all recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements.  Thus, the claim 1 is directed to an abstract idea (Step 2A, Prong Two: NO).
The claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations of a graphical user interface, cryptocurrency, electronic, and a distributed ledger token are all recited at a high level of generality in that it result in no more than simply applying the exception in a generic computer environment.  The additional limitations when considered individually or as an ordered combination do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment (Step 2B: NO).  Thus, the claim 1 is not patent eligible.
Similar arguments can be extended to other independent claims 39, 43, and 72 and hence the claim 39 is rejected on similar grounds as claim 1.
Dependent claims 2-5, 19, 22-26, 32-38, 48-52, 55, 60, and 70-71 further define the abstract idea that is present in the independent claim 1 and thus correspond to a fundamental economic principles or practices and hence are abstract in nature for the reason presented above.  Dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Thus, the claims 1-5, 19, 22-26, 32-39, 43, 48-52, 55, 60, 70-72 are directed to an abstract idea.
Claim 82 is directed to a method, which is one of the statutory categories of invention (Step 1: YES).
The claim 82 recites a series of steps, e.g., receiving, into a server computer from a first user via a graphical user interface (GUI) displayed on a remote user device and a network, a private key and an image of a proof of ownership of a distinguishable instance of a commodity; generating a smart contract conveying conditional ownership of the distinguishable instance of the commodity; issuing, with the server computer, a first quantity of electronic tokens on a distributed ledger, the first quantity of electronic tokens carrying the smart contract such that the first quantity of electronic tokens are capable of collectively representing ownership of the distinguishable instance of the commodity; transferring at least a portion of the first quantity of electronic tokens to a first user electronic wallet corresponding to the first user; receiving, from the first user via the graphical user interface (GUI) displayed on the remote user device, an offer to sell at least a portion of the first quantity of electronic tokens; listing at least a portion of the first quantity of electronic tokens on an electronic token exchange; and transferring at least a portion of the first quantity of electronic tokens from the first user electronic wallet to a buyer electronic wallet using an exchange settlement service disposed on a second server computer.  These limitations (with the exception of italicized limitations) describe the abstract idea of transferring an interest in a commodity, which may correspond to fundamental economic practices or principles.  The additional limitations of a server computer, a graphical user interface, a remote user device, a network, a smart contract, electronic, and a distributed ledger do not necessarily restrict the claim from reciting an abstract idea.  Thus, the claim 1 recites an abstract idea (Step 2A, Prong One: YES).
This judicial exception is not integrated into a practical application because the additional limitations of a server computer, a graphical user interface, a remote user device, a network, a smart contract, electronic, and a distributed ledger result in no more than simply applying the abstract idea using generic computer elements (MPEP 2106.05(f)).  The additional limitations are not more than mere instructions to apply the exception using a generic computer component.  Thus, the additional limitations of a server computer, a graphical user interface, a remote user device, a network, a smart contract, electronic, and a distributed ledger are all recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements.  Thus, the claim 1 is directed to an abstract idea (Step 2A, Prong Two: NO).
The claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations of a server computer, a graphical user interface, a remote user device, a network, a smart contract, electronic, and a distributed ledger token are all recited at a high level of generality in that it result in no more than simply applying the exception in a generic computer environment.  The additional limitations when considered individually or as an ordered combination do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment (Step 2B: NO).  Thus, the claim 82 is not patent eligible.
Dependent claims 83-91 further define the abstract idea that is present in the independent claim 82 and thus correspond to a fundamental economic principles or practices and hence are abstract in nature for the reason presented above.  Dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Thus, the claims 82-91 are directed to an abstract idea.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 19, 22-26, 32-39, 43, 48-52, 55, 60, and 70-72 are rejected under 35 U.S.C. 103 as being unpatentable over Wager, et al., US Patent Application No. 2017/0024818 in view of Isaacson et al., US Patent Application No. 2018/0025442.
Regarding claim 1, Wager discloses a computer method for administering a commodity material transaction, comprising:
receiving, via a first graphical user interface (GUI) from a seller, an ask price for a quantity of a commodity material, denominated in a first currency ( [0091], [0093], claim 1, Fig. 4);
receiving, via a second GUI from a buyer, a bid price for the quantity of the commodity material, denominated in a second currency ([0091], [0093], claim 1, Fig. 4);
determining that the ask price and the bid price meet a match criterion ([0091], [0093], claim 1, Fig. 4);
receiving a first cryptocurrency transaction corresponding to the bid price from a buyer electronic wallet into a transaction electronic wallet;
transmitting a second cryptocurrency transaction corresponding to the ask price from the transaction electronic wallet to a seller electronic wallet;
issuing a distributed ledger token corresponding to the quantity of the commodity material ([0051], [0099]); and
transmitting the distributed ledger token to the buyer electronic wallet ([0051], [0099]).
Wager does not specifically disclose
receiving a first cryptocurrency transaction corresponding to the bid price from a buyer electronic wallet into a transaction electronic wallet;
transmitting a second cryptocurrency transaction corresponding to the ask price from the transaction electronic wallet to a seller electronic wallet.
However, Isaacson discloses
receiving a first cryptocurrency transaction corresponding to the bid price from a buyer electronic wallet into a transaction electronic wallet ([0177], Fig. 13);
transmitting a second cryptocurrency transaction corresponding to the ask price from the transaction electronic wallet to a seller electronic wallet ([0177], Fig. 13).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the above-noted disclosure of Wager to include the above-noted disclosure of Isaacson.  The motivation for combining these references would have been to carry out the transaction in a secure manner.
Regarding claim 2, Isaacson discloses wherein the first currency comprises United States dollars ([0177], Fig. 13).
Regarding claim 3, Isaacson discloses wherein the first currency comprises a cryptocurrency ([0177], Fig. 13).
Regarding claim 4, Isaacson discloses wherein the second currency comprises a different currency than the first currency ([0177], Fig. 13).
Regarding claim 5, Isaacson discloses wherein the second currency comprises the same currency as the first currency ([0177], Fig. 13).
Regarding claim 19, Wager discloses wherein the commodity material comprises an in-ground ore or coal ([0002]).
Regarding claim 22, Wager discloses wherein the quantity comprises a quantity of refined metal produced from the in-ground ore ([0002].
Regarding claim 23, Wager discloses wherein the commodity material is to be produced at a future date ([0002]).
Regarding claim 24, Wager discloses wherein the commodity material exists in a transportable form at the moment of distributed ledger token issuance ([0002].
Regarding claim 25, Wager discloses wherein the commodity material comprises mined ore or coal ([0002]).
Regarding claim 26, Wager discloses wherein the commodity material comprises natural gas ([0002]). 
Regarding claim 32, Wager discloses wherein the commodity material comprises an agricultural product ([0002]).
Regarding claim 33, Wager discloses receiving a second ask price for the distributed ledger token at a later date ([0051], [0099], Fig. 2);
wherein the distributed ledger token represents the same distinguishable instance of the commodity material as when the distributed ledger token was issued ([0051], [0099]).
Regarding claim 34, Wager discloses 
receiving notice that the distinguishable instance of the commodity material is delivered ([0031]);
receiving payment for the delivered commodity material ([0031]); and
redeeming the distributed ledger token for a currency corresponding to the received payment ([0031]).
Regarding claim 35, Wager discloses wherein the distributed ledger token is burned when redeemed ([0031]).
Regarding claim 36, Wager discloses wherein the value of the distributed ledger token is reset to zero when redeemed ([0036]).
Regarding claim 37, Wager discloses wherein the value of the distributed ledger token is set to equal the current value of the quantity of the commodity material ([0029]).
Regarding claim 38, Wager discloses whereby the distributed ledger token is asset-backed by the distinguishable instance of commodity material it is issued to represent ([0029]).
Claim 39 is substantially similar to claim 1 and hence rejected on similar grounds.
Regarding claim 71, Wager discloses wherein transferring ownership of the distributed ledger token comprises:
establishing, using at least the server computer, a selling valuation and a corresponding buying valuation for the distributed ledger token ([0051], [0099]);
receiving, via the web server, an acceptance of at least one of the selling valuation or the buying valuation ([0051], [0099]);
receiving, via the web server, a cryptocurrency, second distributed ledger token, or cryptocurrency and second distributed ledger token transaction equal to the buying valuation from at least one buyer resource ([0051], [0099]);
transmitting, via the web server, the distributed ledger token to the at least one buyer resource ([0051], [0099]); and
transmitting, via the web server, a cryptocurrency, second distributed ledger token, or cryptocurrency and second distributed ledger token transaction equal to the selling valuation to at least one seller resource ([0051], [0099]).
Isaccson discloses a cryptocurrency ([0177], Fig. 13).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the above-noted disclosure of Wager to include the above-noted disclosure of Isaacson.  The motivation for combining these references would have been to carry out the transaction in a secure manner.
Regarding claim 43, Wager discloses a computer method for conveying value associated with a commodity, comprising: 
issuing, with a server computer, a distributed ledger token corresponding to a distinguishable instance of a commodity ([0051]); and 
outputting, with a web server for display via a graphical user interface (GUI) on a user device, information corresponding to the distributed ledger token and the distinguishable instance of the commodity ([0066]); 
wherein the distributed ledger token represents ownership of the distinguishable instance of the commodity ([0066]). 
Wager does not specifically disclose
outputting, with a web server for display via a graphical user interface (GUI) on a user device.
However, Isaacson discloses
outputting, with a web server for display via a graphical user interface (GUI) on a user device ([0018]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the above-noted disclosure of Wager to include the above-noted disclosure of Isaacson.  The motivation for combining these references would have been to carry out the transaction in a secure manner.
Regarding claim 48, Wager discloses wherein issuing the distributed ledger token comprises issuing a public blockchain token ([0041]).
Regarding claim 49, Wager discloses wherein issuing the distributed ledger token comprises issuing a permissioned blockchain token ([0041]). 
Regarding claim 50, Wager discloses wherein issuing the distributed ledger token comprises issuing a private blockchain token ([0041]).
Regarding claim 51, Wager discloses 
parsing property data related to one or more physical properties of the distinguishable instance of the commodity ([0002], [0054]-[0055]);
hashing the property data ([0002], [0054]-[0055]); and
adding the property data onto the distributed ledger as a transaction ([0002], [0054]-[0055]).
Regarding claim 52,Wager discloses
receiving property data from a seller device, the data corresponding to the one or more physical properties ([0002], [0054]-[0055]).
Regarding claim 55, Wager discloses 
parsing availability data related to a projected date or time of availability of the distinguishable instance of the commodity ([0002], [0054]-[0055]);
hashing the availability data ([0002], [0054]-[0055]); and
adding the availability data onto the distributed ledger as a transaction ([0002], [0054]-[0055]). 
Regarding claim 60, Wager discloses 
receiving, via the web server, certification data corresponding to a certification of one or more parameters corresponding to the distinguishable instance of the commodity ([0054]).
Regarding claim 70, Wager discloses transferring ownership of the distributed ledger token from a seller to a buyer ([0091], [0093], claim 1, [0099], Fig. 4);
wherein transferring ownership of the distributed ledger token also transfers ownership of the distinguishable instance of the commodity corresponding to the distributed ledger token ([0091], [0093], claim 1, [0099], Fig. 4).
Claim 72 is substantially similar to claim 43 and hence rejected on similar grounds.
Claims 82-91 are rejected under 35 U.S.C. 103 as being unpatentable over Wager, et al., US Patent Application No. 2017/0024818.
Regarding claim 82, Wager discloses a computer method for transferring an interest in a commodity, comprising:
receiving, into a server computer from a first user via a graphical user interface (GUI) displayed on a remote user device and a network, a private key and an image of a proof of ownership of a distinguishable instance of a commodity ([0030], [0079], claim 1, Fig. 3);
generating a smart contract conveying conditional ownership of the distinguishable instance of the commodity ([0030]);
issuing, with the server computer, a first quantity of electronic tokens on a distributed ledger, the first quantity of electronic tokens carrying the smart contract such that the first quantity of electronic tokens are capable of collectively representing ownership of the distinguishable instance of the commodity ([0030]-[0031], [0051], [0099]);
transferring at least a portion of the first quantity of electronic tokens to a first user electronic wallet corresponding to the first user ([0091], [0093], [0099], claim 1, Fig. 4);
receiving, from the first user via the graphical user interface (GUI) displayed on the remote user device, an offer to sell at least a portion of the first quantity of electronic tokens ([0091], [0093], [0099], claim 1, Fig. 4);
listing at least a portion of the first quantity of electronic tokens on an electronic token exchange ([0091], [0093], [0099], claim 1, Fig. 4); and
transferring at least a portion of the first quantity of electronic tokens from the first user electronic wallet to a buyer electronic wallet using an exchange settlement service disposed on a second server computer ([0030], [0091], [0093], [0099], claim 1, Fig. 4).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine various disclosures of Wager in order to transfer an interest in a commodity in a secure manner.
Regarding claim 83, Wager discloses 
encrypting and storing the proof of ownership at a secret location ([0079]); and
hashing data corresponding to the secret location onto the first quantity of electronic tokens using a distributed ledger transaction ([0079]).
Regarding claim 84, Wager discloses wherein the secret location comprises a networked storage address ([0079]).
Regarding claim 85, Wager discloses wherein the networked storage address is made secret by encrypting the networked storage address before hashing the encrypted storage onto the first quantity of electronic tokens on the distributed ledger ([0079]).
Regarding claim 86, Wager discloses wherein the smart contract condition is satisfied by binding transfer of the distinguishable instance of the commodity to the first quantity of electronic tokens and transfer of at least a portion of the first quantity of electronic tokens to the first user electronic wallet ([0079]).
Regarding claim 87, Wager discloses wherein the binding transfer of the distinguishable instance of the commodity includes signing the smart contract using the private key ([0030]).
Regarding claim 88, Wager discloses transmitting a public key to the electronic token exchange, the public key being configured to enable a buyer to view the proof of ownership without knowing the secret location ([0079]).
Regarding claim 89, Wager discloses wherein receiving, from the first user via a remote device, an offer to sell at least a portion of the first quantity of electronic tokens includes establishing an ask price for an electronic token ([0091], [0093], claim 1).
Regarding claim 90, Wager discloses wherein establishing an ask price for the electronic token includes receiving an ask price from the first user via the GUI displayed on the remote user device and the network ([0091], [0093], claim 1).
Regarding claim 91, Wager discloses receiving a bid price from a buyer via a buyer device and the network ([0091], [0093], claim 1);
determining that the ask price and the bid price meet a match criterion ([0091], [0093], claim 1);
transferring the electronic token to a second user electronic wallet corresponding to the second user ([0091], [0093], claim 1); and
transferring a settlement price to the first user electronic wallet ([0091], [0093], claim 1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJESH KHATTAR whose telephone number is (571)272-7981. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAJESH KHATTAR/Primary Examiner, Art Unit 3693